Citation Nr: 0723203	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  00-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 21, 1997, 
for a grant of service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an effective date prior to July 10, 1995, 
for the assignment of a 30 percent evaluation for bilateral 
hearing loss.  

3.  Entitlement to an effective date prior to March 21, 1997, 
for the assignment of a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran had active service from February 1960 to August 
1960.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of August 1997, August 1999 and November 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The veteran testified in support of these claims before a 
Hearing Officer at a hearing held at the RO in May 2000.  

In June 2001, the Board affirmed the RO's August 1997 and 
August 1999 rating decisions on the claims of entitlement to 
earlier effective dates for a grant of service connection for 
a low back disorder and the assignment of a 30 percent 
evaluation for bilateral hearing loss, and remanded the claim 
of entitlement to an earlier effective date for the 
assignment of TDIU to the RO for additional action.  As well, 
in a separate decision, the Board denied revising or 
reversing an August 1974 decision, in which it denied the 
veteran service connection for residuals of a herniated 
nucleus pulposus, on the grounds of clear and unmistakable 
error.   

The veteran then appealed the Board's June 2001 decisions to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2001 and December 2002, the Court 
issued Orders, the latter based on a Joint Motion For Remand 
And To Stay Further Proceedings (joint motion), vacating the 
Board's decisions and remanding the matters to the Board for 
readjudication, including consistent with the joint motion. 

In September 2003, the Board in turn remanded the claims of 
entitlement to earlier effective dates for a grant of service 
connection for a low back disorder and the assignment of a 30 
percent evaluation for bilateral hearing loss to the RO.  As 
well, in a separate decision, the Board again denied revising 
or reversing an August 1974 decision, in which it denied the 
veteran service connection for residuals of a herniated 
nucleus pulposus, on the grounds of clear and unmistakable 
error.   

Since then, the veteran has indicated that he retained a 
private attorney to assist him in one raised claim he wishes 
the Board to consider as part of this appeal: entitlement to 
a revision or reversal of an August 1999 decision, in which 
the RO granted the veteran service connection for a low back 
disorder, effective from March 21, 1997.  The veteran has 
submitted documentation, including a Representation 
Agreement, confirming that he retained the representation as 
alleged.  According to written statements submitted by the 
veteran's retained representative since January 2004, 
however, she is not acting on the veteran's behalf in support 
of the claims now on appeal.  Moreover, the Board may not 
consider the claim that she is raising.  The August 1999 
decision that the representative wants revised or reversed on 
the grounds of clear and unmistakable error is not final, but 
rather one of the subjects of this appeal and, under 
38 C.F.R. § 3.105(a) (2006), a claimant may not allege error 
in a rating decision until such time as that decision is 
final and binding.     


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims.  

2.  On June 10, 1964, the RO received the veteran's formal 
application for service connection for a back disorder, which 
indicated that the veteran had received back treatment in 
service in 1960 at General Hospital in Fort Dix, New Jersey.    

3.  Following receipt of this application, the RO obtained 
the veteran's service medical records, which did not confirm 
that the alleged treatment was rendered.

4.  Thereafter, in letters dated August 1964 and September 
1964, the RO notified the veteran that it was deferring 
consideration of his claim until he submitted evidence 
showing in-service back treatment.  

5.  The RO received another claim for service connection for 
a back disorder from the veteran in April 1973 and, in rating 
decisions dated June and August 1973, it denied reopening 
that claim.  

6.  The veteran appealed the RO's decision to the Board, and 
in August 1974, the Board affirmed the RO's decision.  

7.  The RO received another claim for service connection for 
a back disorder from the veteran on March 21, 1997 and, in a 
rating decision dated August 1999, it granted that claim, 
effective from March 21, 1997, based on the receipt of new 
and material evidence in the form of post-service medical 
records. 

8.  In July 2002, the veteran submitted a copy of an 
Individual Sick Slip to the Board, which shows that, in July 
1960, during service, he was hospitalized for, in part, 
severe pain in the lower back secondary to lifting heavy 
weapons. 

9.  This service medical record, considered in conjunction 
with post-service medical records, would have been sufficient 
to reopen the veteran's claim in August 1999, had it been 
available to the RO at that time.

10.  On July 10, 1995, the RO received the veteran's claim 
for an increased evaluation for bilateral hearing loss.

11.  It was not factually ascertainable that the veteran's 
bilateral hearing loss was 30 percent disabling during the 
year preceding July 10, 1995.  

12.  Written statements made on July 31, 1995, prior to 
undergoing a VA examination, may be construed as a claim for 
TDIU.  

13.  It was not factually ascertainable that the veteran was 
totally disabled based on individual unemployability during 
the year preceding July 31, 1995.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of June 
10, 1964, for a grant of service connection for degenerative 
disc disease of the lumbosacral spine have been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. 
§§ 3.1, 3.155, 3.157, 3.159, 3.400 (2006); 71 Fed. Reg. 
52,455, 52,457 (Sept. 6, 2006) (to be codified at 38 C.F.R. 
§ 3.156(c)).

2.  The criteria for entitlement to an effective date prior 
to July 10, 1995, for the assignment of a 30 percent 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2006). 

3.  The criteria for entitlement to an effective date of July 
31, 1995, for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the veteran adequate notice and assistance with 
regard to his claims for earlier effective dates for a grant 
of service connection for a low back disorder and the 
assignment of a 30 percent evaluation for bilateral hearing 
loss such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  VA did not provide the veteran adequate 
notice and assistance with regard to his claim for an earlier 
effective date for the assignment of TDIU.  However, given 
the favorable disposition of that claim, discussed below, the 
Board's decision to proceed in adjudicating this claim also 
does not prejudice the veteran in the disposition thereof.  
Id.

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant how VA will determine an 
effective date to be assigned an award of service connection 
or a disability rating.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims by letters dated March 2005 and March 2006, after 
initial deciding those claims in rating decisions dated 
August 1997, August 1999 and November 1999.  Such notice was 
not mandated at the time of the RO's rating decisions; 
therefore, the timing of the remedial notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of the notice letters also reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II and Dingess/Hartman.  In the letters, the RO 
acknowledged the veteran's claims, informed him of the 
evidence necessary to support those claims, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his 
claims pursuant to that duty.  As well, the RO explained to 
the veteran how it determines disability ratings and 
effective dates.  The RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA any evidence 
he had to support his claims.    

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  More 
specifically, the RO endeavored to secure and associate with 
the claims file all evidence the veteran identified as being 
pertinent to those claims, including service medical records 
and post-service VA and private treatment records.  The RO 
did not conduct medical inquiry in an effort to substantiate 
the veteran's claims as the record includes all evidence 
necessary to decide these claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant.  

II.  Analysis of Claims

The veteran seeks earlier effective dates for a grant of 
service connection for a low back disorder and the 
assignments of a 30 percent evaluation for bilateral hearing 
loss and TDIU.  

A.  Earlier Effective Date - Grant of Service Connection

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).

Generally, the effective date of the grant of service 
connection is the date following separation from service if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2006).  

Effective October 6, 2006, VA amended the regulations 
governing effective dates for reopened claims based on the 
receipt of service department records.  See 71 Fed. Reg. 
52455 (Sept. 6, 2006).  According to the revised regulations, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) 
(effective October 6, 2006).  

An award made based all or in part on such service department 
records is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later.  38 C.F.R. §§ 3.156(c)(3), 3.400(r) (effective October 
6, 2006).  
However, where the new and material evidence that reopened 
the claim consists of service department records (these 
records are considered to have been lost or misplaced), the 
effective date is to agree with the evaluation or date of 
receipt of the claim on which the prior evaluation was made, 
whichever is later, subject to rules on original claims filed 
within one year after separation from service.  38 C.F.R. 
§ 3.400(q)(2) (effective October 6, 2006).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2006); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2006).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2006).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2006).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2006).

In this case, on June 10, 1964, the RO received the veteran's 
formal application for service connection for a back 
disorder, which indicated that the veteran had received back 
treatment in service in 1960 at General Hospital in Fort Dix, 
New Jersey.  Following receipt of this application, the RO 
obtained the veteran's service medical records, which did not 
confirm that the alleged treatment was rendered.  Thereafter, 
in letters dated August 1964 and September 1964, the RO 
notified the veteran that it was deferring consideration of 
his claim until he submitted evidence showing in-service back 
treatment.  The veteran did not respond, but the Board does 
not consider the veteran's failure to act in this regard 
tantamount to abandoning his claim under 38 C.F.R. § 3.158 
(2006).  Rather, by that time, the veteran had made clear 
that he received back treatment in service and a record of 
such treatment should have been part of his service medical 
records.  For reasons unknown, and not due to any inaction on 
the veteran's part, it was not.  We are now cognizant of the 
fact that such a record exists, as initially alleged.  

The RO received another claim for service connection for a 
back disorder from the veteran in April 1973.  At that time, 
the June 10, 1964 claim was still pending.  In rating 
decisions dated June and August 1973, it denied reopening 
that claim.  The veteran appealed the RO's decision to the 
Board, and in August 1974, the Board affirmed the RO's 
decision.  

The RO received another claim for service connection for a 
back disorder from the veteran on March 21, 1997 and, in a 
rating decision dated August 1999, it granted that claim, 
effective from March 21, 1997, based on the receipt of new 
and material evidence in the form of post-service medical 
records. 

In July 2002, the veteran submitted a copy of an Individual 
Sick Slip to the Board, which shows that, in July 1960, 
during service, he was hospitalized for, in part, severe pain 
in the lower back secondary to lifting heavy weapons.  This 
service medical record, considered in conjunction with the 
previously noted post-service medical records, would have 
been sufficient to reopen the veteran's claim in August 1999, 
had it been available to the RO at that time.

The veteran now asserts that the Board should assign this 
grant an earlier effective date that corresponds with the 
receipt date of his original claim for service connection for 
a back disorder.  He contends that, although VA later denied 
that claim on multiple occasions, when they initially did so, 
they did not consider all pertinent evidence of record, 
including service medical records showing a back injury and 
other evidence establishing a relationship between the 
veteran's back disorder and service.  The veteran further 
contends that, even if such evidence was not then of record, 
his written statements identifying the pertinence of such 
evidence was then available and VA had an obligation to 
obtain the evidence in support of the veteran's claim.

The veteran's representative asserts that a letter from 
Benedict X. Weinstein, M.D., dated May 1961, on which the RO 
based its August 1999 reopening and grant of the veteran's 
claim, was of record at the time of the RO's original 
decision and constituted part of the veteran's service 
department record.  Based on this assertion, the 
representative believes that an earlier effective date of 
1964 should be granted under 38 C.F.R. § 3.400(q)(2).  

The Board acknowledges the veteran's and his representative's 
assertions and agrees that an earlier effective date is 
warranted with regard to this particular claim under the 
revised regulations governing effective dates for reopened 
claims based on the receipt of service department records.  
In August 1999, the RO reopened and granted the veteran's 
back claim based on post-service medical records, which 
referred to in-service back treatment.  Since then, a service 
medical record has been associated with the claims file, 
which, had it been available in August 1999 and read in 
conjunction with the post-service medical records, would have 
been sufficient to reopen and grant the veteran's claim.  

As previously indicated, when a claim is reopened on the 
basis of new and material evidence from service department 
reports, it represents a true reopening of an original claim 
and the award of benefits should be made effective to the 
date of the original claim, in this case, June 10, 1964.  

In written statements submitted during the course of this 
appeal, the veteran alleges that he filed an informal claim 
for a low back disorder prior to June 10, 1964, in 1960 and 
again in 1962.  However, the claims file does not corroborate 
this assertion and includes no documentation, informal claim 
or otherwise, from the veteran prior to June 10, 1964.  An 
effective date prior to June 10, 1964 for a grant of service 
connection for degenerative disc disease of the lumbosacral 
spine is thus not assignable.

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an effective date of June 10, 
1964, for a grant of service connection for degenerative disc 
disease of the lumbosacral spine have been met.  The evidence 
is this case supports the veteran's claim; such claim must 
therefore be granted.  



B.  Earlier Effective Dates-Increased Evaluation and TDIU

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2006); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 30 
percent evaluation and the TDIU at issue in this case, 
depending on the facts:

(1) if an increase in disability occurred 
after the claim was filed, the date that 
the increase was shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability preceded 
the claim by a year or less, the date 
that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if an increase in disability preceded 
the claim by more than a year, the date 
that the claim was received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet App at 126.



Determining the appropriate effective dates to be assigned 
the 30 percent evaluation and TDIU thus involves analyzing 
when the claims for an increased evaluation and TDIU were 
received and, to the extent possible, when the increase in 
disabilities actually occurred.

1.  Increased Evaluation - Hearing Loss

The RO received the veteran's claim for an evaluation in 
excess of 10 percent for bilateral hearing loss on July 10, 
1995.  In a rating decision dated August 1997, the RO 
partially granted that claim by increasing the evaluation 
assigned the veteran's hearing loss to 30 percent, effective 
from July 10, 1995.  Thereafter, the veteran appealed the 
RO's decision.  The question thus becomes whether, during the 
year preceding the date the RO received the veteran's claim 
for an increased evaluation, the veteran's bilateral hearing 
loss became 30 percent disabling.   

The veteran asserts that his bilateral hearing loss was this 
severe since service; however, the medical evidence of record 
does not confirm this assertion.  In fact, there is no 
pertinent evidence of record that is dated, or which refers 
to, this time period.  The record includes a report of VA 
audiological examination conducted in December 1995, which 
shows hearing loss that is 30 percent disabling under the 
rating schedule, see 38 C.F.R. § 4.85 (2006).  This report 
does not indicate, however, that this loss first became so 
severe during the year preceding July 10, 1995; it could have 
gradually worsened to the point of becoming 30 percent 
disabling prior to that time. 

Inasmuch as the RO received the veteran's claim for an 
increased evaluation for bilateral hearing loss on July 10, 
1995 and it was not factually ascertainable that the 
veteran's bilateral hearing loss was 30 percent disabling 
during the year preceding that date, the Board concludes that 
the criteria for entitlement to an effective date prior to 
July 10, 1995, for the assignment of a 30 percent evaluation 
for bilateral hearing loss have not been met.  The evidence 
is not in relative equipoise; therefore, the veteran may not 
be afforded the benefit of the doubt in the resolution of 
this claim.  Rather, as a preponderance of the evidence is 
against this claim, it must be denied.

2.  TDIU

The RO received the veteran's formal application for TDIU in 
September 1999.  However, prior to that date, in written 
statements made on July 31, 1995 for the purpose of 
undergoing a VA examination, the veteran raised what can be 
construed as an informal claim for TDIU.  The Board thus 
considers July 31, 1995 the receipt date of the veteran's 
TDIU claim.  The question then becomes whether, during the 
year preceding the date the RO received this claim, the 
veteran became totally disabled based on individual 
unemployability.     

The medical evidence of record does not establish that such 
is the case.  In fact, there is no pertinent evidence of 
record that is dated, or which refers to, this time period.  
However, the record includes the veteran's July 31, 1995 
written statements, one of which indicates that the veteran 
was then working, albeit with difficulty, as a certified 
public accountant.  Therefore, by the veteran's own 
admission, during the year preceding July 31, 1995, he was 
not totally disabled based on individual unemployability.  

Inasmuch as the claims file includes evidence dated July 31, 
1995, which can be construed as a claim for TDIU, but it was 
not factually ascertainable that the veteran became totally 
disabled based on individual unemployability during the year 
preceding July 31, 1995, the Board concludes that the 
criteria for entitlement to an effective date of July 31, 
1995 for the assignment of TDIU have been met.  The evidence 
supports the veteran's claim in this case; therefore, this 
claim must be granted.  




ORDER

An effective date of June 10, 1964, for a grant of service 
connection for degenerative disc disease of the lumbosacral 
spine is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

An effective date prior to July 10, 1995, for the assignment 
of a 30 percent evaluation for bilateral hearing loss is 
denied.  

An effective date of July 31, 1995, for the assignment of 
TDIU is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


